DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-12 and 22 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onions (US# 2146089).
	Onions discloses all the limitations of the instant claims including; an outer cylinder 10 forming a first fluid chamber;  an inner cylinder (14 and/or 30) forming a second fluid chamber, the inner cylinder adapted for sliding concentrically within the outer cylinder in a longitudinal direction;  an orifice plate 15 located within the inner cylinder and arranged in a transverse direction perpendicular with the longitudinal direction, the orifice plate providing a fluid path (19, hole in top of 15) for fluidly coupling the first fluid chamber 42 with the second fluid chamber 41;  and a free-floating washer 17 positioned adjacent the orifice plate 15 such that during extension of the oleo strut, fluid flow pushes the free-floating washer against the orifice plate thereby covering a portion of the fluid path to prevent fluid flow for increased damping, and during compression of the oleo strut, fluid pushes the free-floating washer away from the orifice plate allowing fluid flow through the fluid path, the fluid path of the orifice plate comprises a primary fluid path having at least one hole 20 through the orifice plate and a secondary 
 	Regarding claim 2, wherein, during extension of the oleo strut, the free-floating washer 17 provides an additional damping force, thereby reducing an extension speed of the oleo strut.   Note during extension, chamber 42 expands, resulting in reduced pressure relative to 41 which forces washer 17 against ports 19.
	Regarding claim 4, the free-floating washer has a circular hole 21 through the middle with an inner diameter adapted to allow fluid flow through the primary fluid path. 
 	Regarding claim 5, the free-floating washer has an outer diameter adapted to cover one or more of the plurality of holes 19 of the secondary fluid path. 
	Regarding claim 7, a support tube 14 positioned concentrically within the outer cylinder 10 and extending partially into the inner cylinder 30 in the longitudinal direction, the support tube having a first end 35 and a second end, the first end being mechanically coupled to an external structure, and the second end being mechanically coupled to the orifice plate 15 for supporting the orifice plate within the inner cylinder. 
 	Regarding claim 8, the orifice plate comprises a seat adapted to receive the free-floating washer, the seat having a diameter slightly larger than an outer diameter of the washer and a depth larger than a thickness of the washer.   Note the cavity 17 is retained in.  Figure 1.
	Regarding claims 9 and 17, the second end of support tube 14/18 constrains the free-floating washer above an open side of the seat such that a slot is formed between the second end of the support 
 	Regarding claim 10, the outer diameter of the free-floating washer is smaller than an inner diameter of the seat of the orifice plate forming a gap between the washer and the seat, the gap being 
adapted to enable small movement of the washer in the transverse direction while ensuring that the washer is not constrained to slide against any surface when moving in the longitudinal direction to avoid friction and binding.   Figure 1 shows washer 17 fitted with clearance.
	Regarding clam 11, the gap is adapted to limit transverse movement of the free-floating washer to prevent covering any portion of the primary fluid path 20-21 while maintaining the capability to block the secondary fluid path.  Note the small size of gap at the edges of 17, the small size of hole 20 and the large size of 21 preclude a degree of movement transverse movement of washer 17 that would allow washer 17 to block any portion of port 20.
	Regarding claim 12, further comprising one or more holes (one hole at the end) provided in the inner cylinder for enabling fluid flow to enter into a compartment of the outer cylinder. 
 	Regarding claim 14, note page 2, lines 55-57 disclose the outer cylinder mechanically coupled to an airframe of an aircraft at least via inner cylinder or support tube 14.  
 	Regarding claim 15, support tube 14 positioned concentrically within the outer cylinder 10 and extending partially into the inner cylinder 30 in the longitudinal direction, the support tube having a first end and a second end, the first end 35 being mechanically coupled to the airframe, and the second end being mechanically coupled to the orifice plate 15 for supporting the orifice plate within the inner cylinder. 
 	Regarding claim 16, the orifice plate 15 comprises a seat for receiving the free-floating washer adjacent the plurality of holes 19. 

	Regarding claim 22, Onions discloses; an outer cylinder 10 forming a first fluid chamber; an inner cylinder (14 and/or 30) forming a second fluid chamber, the inner cylinder adapted for sliding concentrically within the outer cylinder in a longitudinal direction; an orifice plate 15 located within the inner cylinder and arranged in a transverse direction perpendicular with the longitudinal direction, the orifice plate providing a fluid path 19/20 for fluidly coupling the first fluid chamber with the second fluid chamber; a free-floating washer 17 positioned adjacent the orifice plate such that during extension of the oleo strut, fluid flow pushes the free-floating washer against the orifice plate thereby covering a portion 19 of the fluid path to prevent fluid flow for increased damping, and during compression of the oleo strut, fluid pushes the free-floating washer away from the orifice plate allowing fluid flow through the fluid path; wherein the fluid path of the orifice plate comprises a primary fluid path 20 having at least one hole through the orifice plate and a secondary fluid path having a plurality of holes 19  through the orifice plate; the orifice plate comprises a seat adapted to receive the free-floating washer, the seat having an inner diameter that is slightly larger than an outer diameter of the free-floating washer for forming a gap between the washer and the seat, the gap being adapted to enable small movement of the washer in the transverse direction while ensuring that the washer is not constrained to slide against any surface when moving in the longitudinal direction to avoid friction and binding; and the gap is adapted to limit transverse movement of the free-floating washer to prevent covering any portion of the primary fluid path while maintaining the capability to block the secondary fluid path.



.	


Allowable Subject Matter
Claims 14-18 and 20 are allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK